Citation Nr: 0703450	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-25 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from March 1967 to March 1969 
and from September 1971 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran is currently in receipt of the Combat 
Infantry Badge.

2.  The veteran's current PTSD is of service origin.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.


PTSD

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006) (that is in accordance with American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th Ed.) (1994) (DSM IV)); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

At the outset, the Board notes that the veteran is in receipt 
of the Combat Infantry Badge.  As such, he is presumed to 
have the prerequisite stressor.  

The Board notes that there have been conflicting diagnoses as 
to whether the veteran meets the criteria for a diagnosis of 
PTSD.  The evidence against a finding that the veteran has 
PTSD includes the results of a May 2003 VA examination, at 
which time diagnoses of rule out PTSD, rule out malingering 
were rendered.  The examiner noted that the veteran was 
involved in active combat in Vietnam and that he received the 
Combat Infantry Badge and the Bronze Star.  He stated that 
the veteran's reported symptoms of PTSD were inconsistent and 
therefore questionable.  Moreover, at the time of a June 2003 
VA examination, the veteran was diagnosed as having a 
somatoform disorder, not otherwise specified.  The examiner 
indicated that with a background of exaggeration and 
underlying psychotic perceptions, the presence of PTSD could 
not be conclusively established.  

Furthermore, at the time of a December 2003 VA examination, 
the veteran was found to have Axis I diagnoses of malingering 
and alcohol dependence in remission.  The examiner indicated 
that a diagnosis of PTSD could not be confirmed.  He noted 
that the veteran did report some symptoms of PTSD but he was 
inconsistent with his reports and had been noted to have 
exaggeration of his symptoms during prior testing.  The 
examiner stated that due to the inconsistencies of  his 
responses between evaluations and the testing data, which 
indicated exaggeration of symptoms, there was insufficient 
evidence to reach a diagnosis of PTSD.

Finally, at the time of a September 2004 VA examination, an 
Axis I diagnosis of malingering versus exaggeration of 
symptoms was rendered.  The examiner stated that the 
veteran's presentation was most consistent with malingering.  
He observed that the veteran did indeed have some PTSD 
symptoms as noted by his treating physicians; however, the 
symptoms were exaggerated.  He stated that it was important 
to observe that the current exaggeration of malingering had 
been noted by three clinicians across four examinations.  

In contrast, the veteran has been diagnosed as having PTSD on 
numerous occasions.  At the time of an in-depth September 
2003 visit, the veteran reported numerous inservice incidents 
which he recalled on a regular basis.  The physician stated 
that the veteran continued to have nightmares, intrusive 
thoughts, flashbacks, and hallucinations about Vietnam and 
the trauma and combat.  It was also noted that his focus, 
attention, concentration, and memory were affected by his 
symptoms.  The physician indicated that after a complete 
review of the records, including the compensation and pension 
examinations, it was his opinion that the veteran fulfilled 
the full diagnostic criteria for PTSD.  

In a September 2004 report, the veteran's treating 
psychologist indicated that the veteran had been referred to 
him by his treating VA psychiatrist to evaluate the veteran 
over an extended period of time to help establish a more 
thorough history, establish rapport, and meet with family 
members to help validate symptoms.  He noted that the current 
assessment was based upon seven face to face interviews with 
the veteran, with his wife being present.  He stated that the 
veteran presented with chronic anger, hypervigilance and 
distrust of others.  As rapport had been established, it was 
also clear the veteran was dealing with significant 
depression and issues of shame and guilt.  The psychologist 
noted that the veteran clearly met the DSM-IV criteria for 
PTSD stemming from Vietnam.  He stated that this diagnosis 
had been validated by independent reports from the veteran's 
spouse and by using the abridged CAPS (Clinician Administered 
PTSD Scale from the National Center for PTSD).  He further 
indicated that the veteran met the DSM-IV criteria even when 
not using certain symptoms that presented with inconsistency.

He stated that despite the central diagnosis of PTSD with 
depression, the veteran did present with additional symptoms 
which were difficult to classify.  He noted that there 
appeared to be underlying psychotic traits or schizotypical 
traits and there was an exaggeration of some symptoms (but 
consistent reports and no exaggeration of some symptoms). The 
psychologist noted that the data supported the diagnosis of 
PTSD as opposed to a diagnosis of rule out PTSD.  He stated 
that this was especially true given the verified stressors in 
Vietnam (Combat Infantry Badge), his service for more than 20 
years in the military, and the consistent PTSD symptoms 
verified by his spouse.  

At the time of a December 2004 VA outpatient visit, the 
veteran was again diagnosed with PTSD.  The treating 
physician noted that the veteran's diagnosis of PTSD was 
genuine despite the findings of the VA examiners.  

The veteran was hospitalized in December 2004 as a result of 
becoming increasingly depressed.  He was noted to have become 
increasingly depressed with poor sleep and appetite and he 
continued to experience flashbacks and nightmares about the 
Vietnam War.  Axis I diagnoses of major depressive disorder, 
recurrent, severe, with psychotic features, and PTSD, were 
rendered.  

In a May 2005 VA intake report for the VA Inpatient PTSD 
program, the veteran again was diagnosed as having PTSD in 
accordance with DSM-IV.  

In December 2005, the veteran was hospitalized for a relapse 
of his chronic PTSD at the urging of his outpatient 
therapists for the purposes of inpatient PTSD treatment.  The 
report indicated that the veteran's history, symptoms, 
presentation, and progression, were consistent with chronic 
severe PTSD.  Following extensive testing and treatment, the 
veteran was diagnosed with chronic severe Vietnam war induced 
PTSD.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
The Board notes that the veteran has the requisite stressor 
for the granting of service connection for PTSD as he has 
been issued the Combat Infantry Badge.  The question that 
arises is whether the veteran currently has PTSD which is 
related to his period of service.  The Board notes that there 
have been conflicting reports as to whether the veteran has 
PTSD related to service.  The Board observes that the veteran 
has not been found to have PTSD at the time of four VA 
examinations, with the examiners noting an exaggeration of 
symptoms and the veteran not meeting all the criteria for a 
necessary diagnosis of PTSD.  In contrast, the veteran has 
been found to have PTSD related to his Vietnam service by his 
treating physicians and at the time of two VA 
hospitalizations.  Moreover, the veteran's December 2005 
hospitalization was specifically at a VA PTSD treatment 
facility, and after extensive testing and treatment, he was 
diagnosed as having chronic severe Vietnam war induced PTSD 
in relapse.  The evidence is at least in equipoise as to 
whether the veteran currently has PTSD.  In such a case, the 
issue must be resolved in the veteran's favor.  

Since the evidence satisfies all of the requirements for 
service connection for PTSD, the claim is allowed.




ORDER

Service connection for PTSD is granted.  




____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


